REQUESTED BY:  Tanya D. Wendell, Executive Director Commission for the Hearing Impaired
You have requested an opinion from our office as to whether members of the Commission for the Hearing Impaired (hereinafter referred to as "Commission") would be authorized to conduct fundraising activities pursuant to Neb. Rev. Stat. § 71-4731
(1996). Neb. Rev. Stat. § 71-4731 provides as follows: "[t]he Governor may accept gifts, grants, and donations of money, personal property, and real property for use in expanding and improving services to hearing-impaired persons of this state." It is our position that § 71-4731 does not permit members of the Commission to conduct fundraising activities. The only thing authorized by § 71-4731 is the acceptance of donations by the Governor for the purpose of improving and expanding the services for the hearing impaired persons of Nebraska.
Administrative bodies only have that authority specifically conferred upon them by statute or by construction necessary to achieve the purpose of the relevant act. Southeast Rural Vol.Fire Dept. v. Nebraska Dept. of Revenue, 251 Neb. 852,560 N.W.2d 436 (1997) and Grand Island Latin Club v. Nebraska Liquor Cont.Comm., 251 Neb. 61, 554 N.W.2d 782 (1997). We can find nothing within Neb. Rev. Stat. §§ 71-4720 through 71-4733 (1996) that suggests that the Commission is authorized to conduct fundraising activities. The absence of specific statutory language authorizing the Commission to engage in fundraising activities is significant in that the Legislature has specifically given the authority to apply for gifts and contributions to the Nebraska Dairy Industry Development Board, Neb. Rev. Stat. § 2-3957
(1991), the Department of Roads, Neb. Rev. Stat. § 13-1206
(1991); the Department of Economic Development, Neb. Rev. Stat. § 81-1268(3) (1994); the Rural Development Commission with the concurrence of the Department of Economic Development, Neb. Rev. Stat. § 81-1285 (1994); the Governor's Policy Research Office, Neb. Rev. Stat. § 84-135 (1994); the Commission on Mexican Americans, Neb. Rev. Stat. § 81-8,271 (1996); and the Commission on the Status of Women, Neb. Rev. Stat. §81-8,260.01 (1996). We must conclude that the Legislature did not grant the power to the Commission to engage in fundraising activities in Neb. Rev. Stat. § 71-4731.
Sincerely,
                                       DON STENBERG Attorney General
                                       Melanie J. Whittamore-Mantzios Assistant Attorney General
APPROVED BY:
Don Stenberg     
Attorney General